In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0881V
                                        UNPUBLISHED


    ZEHRA RIZVI,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: August 2, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On February 8, 2021, Zehra Rizvi filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), as defined in the Vaccine Table, after receiving the influenza
(“flu”) vaccine in her left deltoid on October 9, 2019. Petition at 1, ¶¶ 3, 15-16, 18.
Petitioner further alleges that she received the vaccine within the United States, that she
suffered the residual effects of her SIRVA injury for more than six months, and that neither
she nor any other party has filed a civil action or received compensation for her SIRVA
injury. Petition at ¶¶ 3, 17, 21-22. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 1, 2022, Respondent filed his Rule 4(c) in which he states that, in light
of my factual finding regarding the site of vaccination, he will not contest entitlement.
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent believes that in light of my
fact ruling and medical record evidence, “[P]etitioner suffered SIRVA as defined by the
Vaccine Injury Table.” Id. at 6. Respondent further agrees that “based on the record as it
now stands and subject to his right to appeal the Findings and Conclusions, [R]espondent
does not dispute that [P]etitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 6-7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2